Name: Commission Regulation (EC) No 2260/98 of 20 October 1998 setting export refunds on products processed from fruit and vegetables other than those granted for added sugar
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy;  trade policy;  cooperation policy
 Date Published: nan

 EN Official Journal of the European Communities 21. 10. 98L 283/16 COMMISSION REGULATION (EC) No 2260/98 of 20 October 1998 setting export refunds on products processed from fruit and vegetables other than those granted for added sugar THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organization of the market in products processed from fruit and vegetables (1), as amended by Regulation (EC) No 2199/97 (2), and in particular Article 16 (3), Whereas Commission Regulation (EC) No 1429/95 (3), as last amended by Regulation (EC) No 1007/97 (4), sets implementing rules for export refunds on products processed from fruit and vegetables; Whereas Article 16 (1) of Regulation (EC) No 2201/96 states that, to the extent necessary to permit exports in economically significant quantities of the products referred to in Article 1 (1) (a) of that Regulation, on the basis of prices for those products in international trade, the difference between those prices and prices in the Community may be covered by export refunds; whereas Article 18 (4) of Regulation (EC) No 2201/96 provides that, if the refund on sugar incorporated into the products listed in Article 1 (1) is insufficient to allow export of the products, the refund fixed in accordance with Article 17 is to be applicable to those products; Whereas Article 17 (2) of Regulation (EC) No 2201/96 states that refunds must be fixed with regard to the existing situation and outlook for prices for products processed from fruit and vegetables on the Community market and supply availability, on the one hand, and prices in international trade on the other hand; whereas account must also be taken of the costs indicated at (b) in that paragraph and of the economic aspect of the envis- aged exports; Whereas refunds are, pursuant to Article 16 (1) of Regula- tion (EC) No 2201/96, to be set with due regard to the limits resulting from agreements concluded in accordance with Article 228 of the Treaty; Whereas Article 17 (3) of Regulation (EC) No 2201/96 states that prices on the Community market are to be determined taking account of those most favourable from the exportation standpoint; whereas international trade prices are to be determined account taken of the prices indicated in the second subparagraph of that paragraph; Whereas the international trade situation or the special requirements of certain markets may make it necessary to vary the refund on a given product depending on the destination of that product; Whereas economically significant exports can be made at the present time of provisionally preserved cherries, peeled tomatoes, preserved cherries, prepared hazelnuts and some orange juices; Whereas the representative market rates as defined in Article 1 of Council Regulation (EEC) No 3813/92 (5), as last amended by Regulation (EC) No 150/95 (6), are used to convert amounts in third-country currencies and are the basis for determining the agricultural conversion rates of the Member States currencies; whereas rules for deter- mining and applying these conversion rates were set by Commission Regulation (EEC) No 1068/93 (7), as last amended by Regulation (EC) No 961/98 (8); Whereas application of the rules mentioned above to the present and forecast market situation, in particular to prices of products processed from fruit and vegetables in the Community and in international trade, leads to the refund rates set in the Annex hereto; Whereas, pursuant to Article 16 (2) of Regulation (EC) No 2201/96, the most efficient possible use should be made of the resources available without creating discrimination between traders; whereas, therefore, care should be taken not to disturb the trade flows previously induced by the refund arrangements; (1) OJ L 297, 21. 11. 1996, p. 29. (5) OJ L 387, 31. 12. 1992, p. 1. (2) OJ L 303, 6. 11. 1997, p. 1. (6) OJ L 22, 31. 1. 1995, p. 1. (3) OJ L 141, 24. 6. 1995, p. 28. (7) OJ L 108, 1. 5. 1993, p. 106. (4) OJ L 145, 5. 6. 1997, p. 16. (8) OJ L 135, 8. 5. 1998, p. 5. EN Official Journal of the European Communities21. 10. 98 L 283/17 Whereas Commission Regulation (EEC) No 3846/87 (1), as last amended by Regulation (EC) No 2138/98 (2), estab- lishes an agricultural product nomenclature for export refunds; Whereas Commission Regulation (EEC) No 3719/88 (3), as last amended by Regulation (EC) No 1044/98 (4), lays down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Veget- ables, HAS ADOPTED THIS REGULATION: Article 1 1. The export refund rates in the processed fruit and vegetables sector shall be those fixed in the Annex hereto. 2. Quantities for which licences are issued in the context of food aid, as referred to in Article 14a of Regu- lation (EEC) No 3719/88 shall not count against the eligible quantities referred to in the first paragraph. Article 2 This Regulation shall enter into force on 23 October 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 October 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 366, 24. 12. 1987, p. 1. (2) OJ L 270, 7. 10. 1998, p. 4. (3) OJ L 331, 2. 12. 1988, p. 1. (4) OJ L 149, 20. 5. 1998, p. 11. EN Official Journal of the European Communities 21. 10. 98L 283/18 ANNEX Licence issuing period November 1998 to February 1999 Product (The full definitions of the eligible products are given in the processed fruit and vegetables' Product code Destinationcode (1) Period for submission of applications: from 23 October 1998 to 19 February 1999 sector of Commission Regulation (EEC) No 3846/87, as amended) Refund rate (ECU/tonne net) Quantities provided (in tonnes) Provisionally preserved cherries 0812 10 00 9100 A 55 3 358 Peeled tomatoes 2002 10 10 9100 B 50 50 000 Preserved cherries 2006 00 31 9000 2006 00 99 9100 A 170 345 Prepared hazelnuts 2008 19 19 9100 2008 19 99 9100 C 66 405 Orange juice With a sugar content of not less than 10 ° Brix, but less than 22 ° Brix 2009 11 99 9110 2009 19 99 9110 C 6 353 With a sugar content of not less than 55 ° Brix 2009 11 99 9150 2009 19 99 9150 C 32 354 (1) The destination codes are defined as follows: A: All destinations except the countries of North America, B: All destinations except the United States of America, C: All destinations.